                                                                                                                                          Page I of I
AO 245B (Rev. 05/1 5/20 18) Judgment in a Criminal Petty Case (Modified)


                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                 v.                                               (For Offenses Committed On or After November I, 1987)


                      ~iguel      Sanchez-Sanchez                                 Case Number: 3: 19-mj-20356-RNB
                                                                                         '
                                                                                  ~ichael David           Stein
                                                                                  Defendant 's Attorney


REGISTRATION NO. 82612298

THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Complaint
 D was found guilty to count(~s):---~-----------------------
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                               Count Number(s)
8:1325                              ILLEGAL ENTRY                (~isdemeanor)                                      1


  D The defendant has been found not guilty on count(s)
  D Count(s) ---------------====----=-d~is-m-is_s_e_d_o_n-th_e_m_o-ti-on_o_f-th_e_U_n_i-te_d_S_t-at-e-s.-

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                               TIME SERVED


  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends US~S . ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, January 25, 2019
                                                                                 Date of Imposition of Sentence


                                                                                 ~-MA--JO_R_ _ __
                                                                                 UNITED STATES MAGISTRATE JUDGE


                                                                                                                         3: 19-mj-20356-RNB
